DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application was filed on January 4, 2019 and is a 371 of PCT/US2017/40708 filed July 5, 2017, which claims benefit to US Provisional Application No. 62/358,701 filed July 6, 2016. The provisional application does not support the claim limitations of at least 0.5% to 5% of the SqBE18 and at least 0.1% of the SqBE18. The claims are entitled to the benefit of the July 5, 2017 filing date. 

Election of Species
	Applicant’s election of SEQ ID NO: 8318, without traverse, dated March 30, 2021 has been acknowledged.

Status of the Claims
	Claims 16-20, 60-62 and 65-79 are pending. Claim 62 has been withdrawn as being drawn to non-elected subject matter. Claims 16-20, 60, 61 and 65-79 are examined.


Drawings
Drawings were originally filed on January 4, 2019. Replacement drawings were filed on May 10, 2021. These drawings are acceptable.

Petitions
	Applicant has filed two petitions in this case. 1) a petition for acceptance of color drawings of Figures 1-7 (filed 1/4/2019) - this petition was denied (12/10/2021); and 2) a request for reconsideration of petition to accept color drawings (filed 2/10/2021) – this petition was dismissed 3/10/2021.
	
Claim Rejections – 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 60, 61 and 65-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 71 recite a method for diagnosing but don’t require a diagnosing step. It is unclear how the objective set forth by the preamble is accomplished by the process steps. That is, it is unclear whether the applicant intends to claim all embodiments which include the steps of measuring the amount of methylated cytosines in a sample, or if applicant intends that something further should be practiced. If it is the latter, the claim is missing a clear step to accomplish the goal of the method.
Regarding claims 16 and 71, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 16 and 71 recite the broad recitation at least 70%, and the claims also recite at least 75% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites the limitation “the level of methylated cytosines” in claims 16-18. However, there is no level of methylated cytosines in referred to in claims 16-18. Claim 16 includes the step of measuring the amount of methylated cytosines, not the level of methylated cytosines. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitation "the primers" of claim 16. However, there are no primers recited in claim 16. There is insufficient antecedent basis for this limitation in the claim. 
Claim 61 recites the limitation "the amplified portion" of claim 16. However, there is no amplified portion recited in claim 16. There is insufficient antecedent basis for this limitation in the claim. 
Claim 74 recites the limitation “the level of methylated cytosines” in claims 71. However, there is no level of methylated cytosines referred to in claim 71. Claim 71 includes the step of measuring the amount of methylated cytosines, not the level of methylated cytosines. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 76 recite the limitation "the primers" of claim 71. However, there are no primers recited in claim 71. There is insufficient antecedent basis for this limitation in the claim.
Claims 77 recites the limitation “the amplified portion” of claim 71. However, there is no amplified portion recited in claim 77. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20, 60, 61 and 65-79 are rejected under 35 USC 101 because the claimed invention is drawn to non-statutory subject matter.
Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also MPEP § 2106, part II.
The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010). 
The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).
The Supreme Court does acknowledge that it is possible "to transform an unpatentable law of nature," but "one must do more than simply state the law of nature while adding the words 'apply it'" Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71-72). In Mayo, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77. Additionally, "'conventional or obvious' '[pre]-solution activity' is normally not sufficient to transform an Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by' ... adding 'insignificant post-solution activity'") (quoting Diehr, 450 U.S. at 191-192).
The unpatentability of natural products was recently confirmed by the Supreme Court in Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013).
In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: "First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, '[w]hat else is there in the claims before us?' To answer that question, we consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application." 134 S. Ct. at 2355 (citing and quoting Mayo 566 U.S. at 72-73, 76-78). 
Based on the consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.
Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
Question 2A

	Claim 16 is directed towards measuring the amount of methylated cytosines in CpG dinucleotides in an SqBE18 nucleic acid sequence; wherein if at least 70% or at least 75% are methylated, the SqBE18 nucleic acid sequence is considered a methylated read; measuring the number of methylated reads in the sample; wherein if at least 0.5% of the SqBE18 nucleic acid sequences are methylated reads, the subject is determined to have esophageal neoplasia or metaplasia.
Claim 71 is directed towards measuring the amount of methylated cytosines in CpG dinucleotides in an SqBE18 nucleic acid sequence; wherein if at least 70% or at least 75% are methylated, the SqBE18 nucleic acid sequence is considered a methylated read; measuring the number of methylated reads in the sample; wherein if at least 0.1% of the SqBE18 nucleic acid sequences are methylated reads, the subject is determined to have esophageal neoplasia or metaplasia.
For purposes of the §101 analysis, the analyses of claim 16 and claim 71 are the same. Claim 16 includes the limitation of if 0.5% to 5% of the SqBE18 nucleic acid sequences are methylated reads. Claim 71 includes the limitation of if 0.1% of the SqBE18 nucleic acid sequences are methylated reads. The remaining limitations in the claims 16 and 71 are identical. 
With respect to the abstract idea, claim 16 is directed towards diagnosing whether a subject has an esophageal neoplasia or metaplasia in the steps of (a) measuring the amount of methylated cytosines in CpG dinucleotides in an SqBE18 nucleic acid sequence, wherein if at least 70% or at least 75% of the cytosines are 
The second wherein clause that is directed towards determining if the subject has an esophageal neoplasia or metaplasia based on the percentage of methylated reads is also an abstract idea. This step recites a wherein clause that is directed to determining if the subject has an esophageal neoplasia or metaplasia. This step of determining is an abstract idea. This step does not require an active step, but rather can be performed in the human mind by looking at data from a database or reviewing a report with information about the percentages of methylated reads in a sample. Thus, this determining step is constitutes an abstract process/idea. 
With respect to the correlation, a natural correlation is an unpatentable phenomenon. The correlation between the percentages of methylated cytosines and the methylated reads is a correlation that preexists in the human subject which is an unpatentable phenomenon. The claim recites the percentage is indicative of methylated reads. The association of the percentage and methylated reads is a law of 
The claim further recites the percentage of methylated reads is indicative of esophageal neoplasia or metaplasia. The association of the percentage of methylated reads and esophageal neoplasia or metaplasia is a law of nature/natural phenomenon. The correlation between the percentages of methylated reads and esophageal neoplasia or metaplasia is an unpatentable phenomenon. 
The wherein clauses amount to no more than an “instruction to apply the natural law”. These wherein clauses are simply method steps, and do not require the user to do anything in light of the correlation. The wherein clauses fail to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”
With regard to 2A prong 2, the claims do not recite any additional elements that integrate the exception into practical applications of the exception. Claims 16 and 71 contain the additional steps of measuring the amount of methylated cytosines in CpG dinucleotides in an SqBE18 nucleic acid sequence, or portion thereof, present in a sample obtained from the subject and measuring the amount of methylated reads present in the sample. These steps are performed to gather data for the judicial exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.
The steps in claims 17-20 and 72-75 are insignificant extra-solution activity, as the limitations do not impose meaningful limits on the claims. These steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity.

Claims 65-68 are directed to additional judicial exceptions and thus do not integrate the judicial exceptions of claims 16 and 71 into practical applications of the exception. Moreover, the limitations of claims 65-68 are incorporated into the second wherein clause of claims 16 and 71, which is an abstract idea.
Regarding claims 69 and 78 the additional diagnostic assay recited within the claim is not a particular diagnosis for the claimed esophageal neoplasia or metaplasia. For example the recitation of diagnostic assay generically encompasses any number of assays and not a particular assay and therefore does not use the judicial exception recited within claim 16 to effect a particular diagnostic assay. The step of claims 69 and 78 therefore do not integrate the judicial exception into a practical application of the exception. 
Regarding claims 70 and 79, the generic recitation of anti-cancer therapy does not add a meaningful limitation to the abstract idea because it does not apply or use the judicial exception in a meaningful way beyond generally linking the use of the 
Accordingly the claims are directed to judicial exceptions.

Question 2B
	The second step of Alice involves determining whether the remaining elements, either in isolation or in combination with other non-patent eligible elements are sufficient to “’transform the nature of the claim’ into patent eligible application” Alice, 134 S.Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
	The claims do not sufficiently provide a method which is significantly more than a statement of a natural principle for at least these reasons:
	The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. The instant specification teaches obtaining a sample from a subject and measuring the amount of methylated cytosines in CpG dinucleotides in an SqBE18 nucleic acid sequence (instant specification p. 3, ll. 22-26). Detection of DNA methylation is achieved by DNA sequencing, next generation sequencing, methylation specific PCR, methylation specific PCR combined with a fluorogenic hybridization probe, real time methylation specific PCR, or hybridization to an array (instant specification p. 47, ll. 22-28). Furthermore, the targeting of SEQ ID NO: 8318 for use in diagnostic assay as a biomarker is routine and conventional as evidenced by Kitkumthorn et al. BMC Cancer (2006) 6:55, 9 pages. The specification Arch Otolaryngol Head Neck Surg, Vol. 134, No. 3, 2008).
	Further, the step is recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. a mere data gathering step necessary to use the correlation. Detecting of DNA methylation merely instructs a scientist to use any detection technique to detect whether a specific nucleic acid sequence is methylated. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g, Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
	Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the judicial exception itself. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the step of measuring the amount of methylated cytosines in an SqBE18 nucleic acid 
	For those reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20, 60, 61 and 65-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 

Claim Construction
Claims 16-20, 60, 65-76 and 78-79 require a DNA molecule that is a bisulfite-converted nucleotide sequence of SqBE18 comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO: 8318 (consonant with the election) or a fragment thereof. The fragment can be of any length. 
The specification teaches that the term "SqBE18" refers to a nucleotide sequence comprising a sequence at least 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% identity to the sequence of SEQ ID NO: 8220, 8262, 8304 or 8346, or fragments or reverse complements thereof. In some embodiments, the SqBE18 sequence refers to a bisulfite converted nucleotide sequence comprising a sequence at least 80%, 85%, 90%, 91 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% identity to the sequence of SEQ ID NO: 8234, 8276, 8318 or 8360, or fragments or reverse complements thereof. In some embodiments, the SqBE18 nucleic acid sequence refers to a bisulfite converted product of a methylated nucleotide sequence comprising a sequence at least 80%, 85%, 90%, 91%, 92%, 93%,  identity to the sequence of SEQ ID NO: 8248, 8290, 8332 or 8374, or fragments or reverse complements thereof. In some embodiments, the SqBE18 sequence may be amplified using primers comprising the sequence of SEQ ID Nos: 8388 and/or 8402, or fragments or reverse complements thereof (instant specification, page 25). 
A similar analysis can be applied to each independent claim; the scope of the claims remains quite broad and encompasses a claimed method as recited in claim 16, for example, requiring a genus, the SqBE18 sequence, wherein each SqBE18 sequence (genus), or portion thereof (species), exhibits a percentage of methylated reads that equates to a subject having an esophageal neoplasia or metaplasia. Furthermore, it is noted that SqBE18 is a fragment of the human CCNA1 promoter. This is evidenced by comparing SEQ ID NO: 8318 to the sequence portions given in Kitkumthorn et al. (BMC Cancer (2006) 6:55, 9 pages).
Accordingly, the claims encompass detecting a vast number of nucleic acids necessary for use in the claimed methods as recited in claims 16 and 71, that comprise only a portion of the broadly defined SqBE18 nucleic acid sequence, flanked by nucleotides of any length or identity, as well as nucleic acids comprising a sequence having at least 80% similarity to any portion of such nucleic acids.
However, the specification teaches only that certain nucleic acid sequences within the larger SqBE18 sequence, such as SEQ ID NO: 8318, are associated with esophageal neoplasia or metaplasia. The specification does not disclose any specific functional variants of the broadly defined SqBE18 nucleic acid sequence, other than the 
It is acknowledged that the specification does teach methods of next generation sequencing the genome of loci of Barrett’s esophagus, and particularly the promoter region. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
 Thereby, a disclosure of how to potentially identify and make other target nucleic acids from loci obtained from human samples or other mammalian samples of 
Additionally, the specification does not disclose a clear structure-function relationship between the species of the claimed genus of target nucleic acids as broadly defined by the claimed SqBE18 nucleic acids employed in the claimed methods. There is no showing of which particular nucleotides may be altered without affecting the ability of such methylated nucleotide sequences to exhibit the claimed percentage of methylated reads. No common structure has been disclosed to identify those members of the claimed genus of nucleic acids which are correlated with the claimed correlation of methylated reads to esophageal neoplasia or metaplasia.
In Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that "...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. Herein, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of target amplified nucleic acids from loci associated with the claimed functionality of determining whether a subject has esophageal neoplasia or metaplasia, which are not described in the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 60, 61 and 65-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/109712 to Markowitz et al (hereinafter the ‘712).
Regarding claim 16, the ‘712 teaches a method of detecting an esophageal neoplasia or metaplasia in the esophagus, comprising: a) obtaining a human sample and b) assaying said sample for the presence of DNA methylation in one or more of the nucleotide sequences having at least 90% identical to the sequence of any one or more of SEQ ID NOs: 8307-8320 (including 8318), wherein methylation of the nucleotide sequence is indicative of metaplasia in the esophagus or esophageal neoplasia (the ‘712, p. 4, ll. 16-26). 
With regard to the preamble, it merely states the purpose or intended use of the invention, and this limitation is met when the disclosed method could be used as intended by the claim. Here, the method taught by the ‘712 could be used as applicant 
With regard to the first wherein clause, this step is conditional and only required if at least 70% or at least 75% of the cytosines in the CpG dinucleotide are methylated. 
With regard to the limitation of measuring the number of methylated reads present in the sample, this step is only required if the previous step regarding the percentage of cytosines occurs.  
With regard to the second wherein clause, this step is conditional and only required if at least 0.5% to 5% of the SqBE18 nucleic acid sequences, or portions thereof, in the sample are methylated reads.
Regarding claim 17, the ‘712 teaches a bisulfite converted sequence having at least 90% identity to any one or more of SEQ ID NOs: 8307 – 8334 (including 8318) (the ‘712, p. 4, ll. 16-26).
Regarding claim 18, the ‘712 teaches the bisulfite converted sequences are detected using next generation sequencing (the ‘712, p. 11, l. 29-p. 12, l. 2).
Regarding claims 19 and 20, the ‘712 teaches the bisulfite converted sequences of these amplicons (i.e. the bisulfite converted sequence of the (+) strand and the bisulfite converted sequence of the (-) strand) were determined and recorded (see sequences of SEQ ID NOs: 8307-8320 and 8410-8414 for the bisulfite converted sequences of the (+) strands) (‘713 p. 94, ll. 11-17). The identified sequences represent amplicons with at least 21 CpG dinucleotides.
Regarding claims 60-61, the ‘712 teaches the SqBE18 sequence (SEQ ID NO: 8318) may be amplified using primers comprising the sequence of SEQ ID NOs: 8388 
Regarding claims 65-68, these claims are conditional on if certain percentages of the SqBE18 nucleic acid sequences, or portions thereof, are methylated reads.
Regarding claim 69, this claim is conditional on if a subject is determined to have an esophageal neoplasia or metaplasia.
Regarding claim 70, this claim is conditional on if the subject is determined to have an esophageal neoplasia or metaplasia. 

Regarding claim 71, the ‘712 teaches a method of detecting an esophageal neoplasia or metaplasia in the esophagus, comprising: a) obtaining a human sample and b) assaying said sample for the presence of DNA methylation in one or more of the nucleotide sequences having at least 90% identical to the sequence of any one or more of SEQ ID NOs: 8307-8320 (including 8318), wherein methylation of the nucleotide sequence is indicative of metaplasia in the esophagus or esophageal (the ‘712, p. 4, ll. 16-26).
With regard to the preamble, it merely states the purpose or intended use of the invention, and this limitation is met when the disclosed method could be used as intended by the claim. Here, the method taught by the ‘712 could be used as applicant intends, and nothing in the claimed method distinguishes from the method taught by the ‘712.
	With regard to the first wherein clause, this step is conditional and only required if at least 70% or at least 75% of the cytosines in the CpG dinucleotide are methylated. 

	With regard to the second wherein clause, this step is conditional and only required if at least 0.1% of the sqBE18 nucleic acid sequences, or portions thereof, in the sample are methylated reads.
Regarding claim 72, the ‘712 teaches a bisulfite converted sequence having at least 90% identity to any one or more of SEQ ID NOs: 8307 – 8334 (including 8318) (the ‘712, p. 4, ll. 16-26).
Regarding claim 73, the ‘712 teaches the bisulfite converted sequences are detected using next generation sequencing (the ‘712, p. 11, l. 29-p. 12, l. 2).
Regarding claim 74, the ‘712 teaches a) treating DNA from the sample with a compound that converts a non-methylated cytosine base in the DNA to a different base; b) amplifying a region of the compound converted nucleotide sequence with a forward primer and a reverse primer; and c) analyzing the methylation patterns of the nucleotide sequences (the ‘712, p. 5, l. 30-p. 6, l. 5).
Regarding claim 75, the ‘712 teaches the bisulfite converted sequences of these amplicons (i.e. the bisulfite converted sequence of the (+) strand and the bisulfite converted sequence of the (-) strand) were determined and recorded (see sequences of SEQ ID NOs: 8307-8320 and 8410-8414 for the bisulfite converted sequences of the (+) strands) (‘713 p. 94, ll. 11-17). The identified sequences represent amplicons with at least 21 CpG dinucleotides.
Regarding claims 76-77, the ‘712 teaches the SqBE18 sequence (SEQ ID NO: 8318) may be amplified using primers comprising the sequence of SEQ ID NOs: 8388 and/or 8402, or fragments or reverse complements thereof (the ‘712, p. 34, l. 25-p. 35, l. 2).
Regarding claim 78, this claim is conditional on if a subject is determined to have an esophageal neoplasia or metaplasia.
Regarding claim 79, this claim is conditional on if a subject is determined to have an esophageal neoplasia or metaplasia. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 16-20, 60, 61 and 65-79 are provisionally rejected on the judicially created doctrine of obviousness-type double patenting over claims 31, 106-108, 111-116 and 118-133 of Application No. 15/540,956 (hereinafter “the ‘956 application”) in view of Tokumaru et al. Journal of Head and Neck Cancer 32(4) 410-416, 2006 (hereinafter “Tokumaru”) in further view of Kitkumthorn et al. BMC Cancer 2006, 6:55; nine pages (hereinafter “Kitkumthorn”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16-20, 60, 61 and 65-79 of the instant application are generic to all that is cited in claim 31 of the ‘956 application. That is, claim 31 of the ‘956 application falls entirely within the scope of claim 16, or in other words, claim 16 is anticipated by claim 31 of the ‘956 application.  Here, claim 31 of the ‘956 application reads:


    PNG
    media_image1.png
    214
    683
    media_image1.png
    Greyscale


	Claim 31 of the ‘956 application is directed towards a bisulfite-converted nucleotide sequence of SqBE18. The instant specification defines a nucleotide sequence as fully methylated if the sequence comprises a C at every Y position following bisulfite conversion. Said another way, a bisulfite converted nucleotide sequence is fully methylated if the sequence comprises a C at every Y position. An intended use of the compounds of the reference application is to assay for the presence of differentially methylated genomic loci (e.g. SqBE18) in a tissue sample in the detection of neoplasia or metaplasia (the ‘956 application at p. 2-3). (In particular, when Sun Pharm Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02 (MPEP 804(B)(2)(a))). The bisulfite converted nucleotide sequences of SqBE18 of claim 31 of the ‘956 application are used to measure the methylation value of a sample nucleotide sequence. 
	Tokamaru et al. teach checking the methylation status of Cyclin A1 in cancer cell lines by bisulfite sequencing analysis, showing six of ten esophagus (60%) cancer cell lines were methylated. The expression of Cyclin A1 correlated with the methylation status very well. Cyclin A1 methylation was detected in 6 (30%) of 20 esophageal cancer. Cyclin A1 is methylated very frequently in cancer tissue suggesting that promoter hypermethylation of Cyclin A1 is an important alteration in carcinogenesis of head and neck cancer (Tokumaru, Abstract). 
	The instant application teaches a bisulfite-converted nucleic acid comprising a nucleotide sequence of SqBE18, wherein the bisulfite-converted nucleotide sequence comprises a nucleotide sequence that is 100% identical to SEQ ID NO: 8318 or a fragment thereof. SqBE18 is a fragment of the human CCNA-1 promoter. This is evidenced by comparing SEQ ID NO: 8318 to the sequence portions given in Kitkumthorn et al.
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to use the bisulfite treated SqBE18 nucleic acids of the ‘956 application in the claimed method of the instant application to determine whether a subject has esophageal neoplasia or metaplasia by measuring the methylation values of 
	A person of ordinary skill would have been motivated to employ SqBE18 in an assay because Tokumaru teaches an indication of a correlation between cancer cells and methylation and SqBE18 is taught to be used to measure methylation values of a sample nucleic acid. Methylation is an important biomarker as taught by Tokumaru.
	Therefore the claims of the ‘956 application are variants of the claims of the instant application.

Conclusion

7.	No claims are allowed.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jennifer Overly/
Examiner, Art Unit 1634

/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634